Exhibit 10.4(D)

 

ASSIGNMENT OF YACHT CLUB DOCKAGE

AGREEMENT AND LICENSE AGREEMENT

 

WHEREAS, Alpha Gulf Coast, Inc., a Delaware corporation (“Seller”) and
Greenville Casino Partners, LP, a Mississippi limited partnership (“Purchaser”),
have entered into an Asset Purchase Agreement dated December 17, 1997, (the
“Agreement”); and

 

WHEREAS, pursuant to the Agreement, purchaser has agreed to assume and perform
in accordance with its terms that certain Dockage Agreement dated December 29,
1992, between the Greenville Yacht Club, a Mississippi Corporation, and the
Cotton Club of Greenville, Inc. a Mississippi Corporation, as amended by Letter
Agreement dated December 29, 1992, and amended by an Agreement dated April 2,
1993, and amended by a Second Amendment to Dockage Agreement dated July 27,
1995, a memorandum of which is filed in Book 1983, Page 649, of the Washington
County, Mississippi land records, and by a Third Amendment to Dockage Agreement
dated December 22, 1997 (the “Dockage Agreement”) and which was assigned by the
Cotton Club of Greenville, Inc., to Alpha Gulf Coast, Inc., a Delaware
corporation, by an Assignment effective November 17, 1995, with actual execution
on December 11, 1997, and that certain License Agreement dated March 1, 1994,
between the Greenville Yacht Club and DRL, Inc., and the Cotton Club of
Greenville, Inc., a true and correct copy of which has been delivered to
Purchaser (the “License Agreement”) which was subsequently assigned by the
Cotton Club of Greenville, Inc., to Alpha Gulf Coast, Inc., by an

 

--------------------------------------------------------------------------------


 

Assignment effective November 17, 1995, with actual execution on December 11,
1997;

 

NOW, THEREFORE, FOR AND IN consideration of the premises and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, Seller does hereby sell, convey, assign, transfer and deliver to
Buyer all of Seller’s rights in, to and under the Dockage Agreement and License
Agreement (The Dockage Agreement and License Agreement are hereinafter referred
to as the (“Agreements”), which are incorporated herein by reference.

 

Provided further this assignment is made subject to the terms and conditions of
the Asset Purchase Agreement, including the representations and warranties
contained in the Asset Purchase Agreement.

 

Purchaser assumes and agrees to perform, pay and discharge and indemnify and
hold Seller harmless from the liabilities and obligations of Seller arising or
to be performed from and after the Closing Date (as that phrase is defined in
the Asset Purchase Agreement) under the assigned Agreements.

 

This assignment and assumption of the assigned Agreements shall bind and shall
inure to the benefit of Seller and Purchaser and their respective successors and
assigns.

 

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be duly
executed by the duly authorized representatives as of this, the 2 day of March,
1998.

 

2

--------------------------------------------------------------------------------


 

 

ALPHA GULF COAST, INC., a

 

Delaware Corporation

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

Its:

CFO

 

 

 

 

 

GREENVILLE CASINO PARTNERS, L.P.

 

a Mississippi Limited Partnership

 

 

 

By:

GREENVILLE CP, INC.,

 

 

Its General Partner

 

 

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

Its:

PRESIDENT

 

STATE OF NEW YORK

 

COUNTY OF NEW YORK

 

PERSONALLY appeared before me, the undersigned authority in and for the
jurisdiction aforesaid, the within named James A. Cutler, the CFO of ALPHA GULF
COAST, INC., a Delaware corporation, who acknowledged that he signed and
delivered the above and foregoing instrument on the day and year therein
mentioned, on behalf of said corporation, after being authorized to do so.

 

3

--------------------------------------------------------------------------------


 

GIVEN under my hand and official seal this, the 2nd day of March, 1998.

 

 

/s/ Lila E. Gaston

 

Notary Public

 

 

 

 

My Commission Expires: 8/29/99

 

 

LILA E. GASTON

 

Notary Public, State of New York

 

No. 4879857

 

Qualified in New York County

 

Commission Expires 8/29/99

 

STATE OF NEW YORK

 

COUNTY OF NEW YORK

 

PERSONALLY appeared before me, the undersigned authority in and for the
jurisdiction aforesaid, the within named John R O’Donnell, the President of
GREENVILLE CP, INC., a Delaware corporation, who acknowledged that he signed and
delivered the above and foregoing instrument on the day and year therein
mentioned, on behalf of said corporation, as its act and deed as the General
Partner of GREENVILLE CASINO PARTNERS, L.P., a Mississippi Limited Partnership,
having been duly authorized to do so.

 

 

GIVEN under my hand and official seal this, the 2nd day of March, 1998.

 

 

/s/ Lila E. Gaston

 

Notary Public

 

 

My Commission Expires: 8/29/99

 

 

LILA E. GASTON

 

Notary Public, State of New York

 

No.4879857

 

Qualified in New York County

 

Commission Expires 8/29/99

 

4

--------------------------------------------------------------------------------